Citation Nr: 1042699	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability (dominant).  

2.  Entitlement to service connection for residuals, bilateral 
fractured toes.  

3.  Entitlement to service connection for residuals, bilateral 
broken fingers.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel 




INTRODUCTION

The appellant served on active duty with the United States Army 
from August 1990 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction rests with the Reno, 
Nevada RO.  

The Veteran requested, and was scheduled for, a hearing before 
the Board in February 2008.  However, he failed to report for 
such without explanation or attempt to reschedule.  The hearing 
request is considered withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for full compliance with VA's duty to assist 
the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

A.  Left Shoulder

Service treatment records do not reflect any specific injury of 
the left shoulder, but the Veteran competently reports that he 
began experiencing left shoulder pain in service after a bad 
landing in a jump.  He was a paratrooper.

The November 2005 VA examiner indicates a normal examination of 
the shoulder, though he reports the Veteran stated he could not 
elevate the left arm far above shoulder height.  A bilateral 
shoulder strain with persistent symptoms was diagnosed.  However, 
the examiner did not render an opinion as to whether any 
disability of the left shoulder was related to service, nor did 
he reconcile the objectively normal examination with the 
subjective complaints and diagnosis.  The examiner did hint at 
possible malingering or exaggeration with respect to other 
complaints by the Veteran.  Finally, no diagnostic tests, such as 
x-rays, were performed.

The examination is not adequate for adjudication purposes.   On 
remand, a new examination must be performed which fully addresses 
the Veteran's contention and renders all necessary findings.

B.  Fractures of the Fingers and Toes

Service treatment records reveal complaints of injury to 
individual fingers of the left and right hands.  No fractures are 
shown, though the Veteran reported such at later times.  No 
traumatic injuries of the feet are reported, but one doctor 
refers to a broken left great toe by history.

Nevertheless, the Veteran reports a history of fractures 
concomitant with his duties as a paratrooper.

The November 2005 VA examination was negative for any current 
residual of fractures.  However, no x-rays of the fingers or 
toes, which might reasonably be expected to reveal old fractures, 
were performed.  In light of the nature of the Veteran's duties 
and his competent reports of medical history, an examination is 
required on remand to complete the record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
disabilities or impairments of the left 
shoulder; all appropriate testing should be 
accomplished in doing so. The examiner should 
then opine as to whether any current left 
shoulder disability is at least as likely as 
not caused or aggravated by service.  The 
examiner should specify any left shoulder 
injury relied on in offering the opinion, and 
should provide a clear rationale for all 
opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Schedule the Veteran for examinations of 
his hands and feet.  The claims folder must 
be reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities or impairments of 
the fingers or toes; all appropriate testing, 
to include x-rays, should be accomplished in 
doing so.  The examiner should then opine as 
to whether any current finger or toe 
disability is at least as likely as not 
caused or aggravated by service.  The 
examiner should specify whether there is 
evidence of any fracture of any finger or 
toe, and should provide a clear rationale for 
all opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


